                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

       v.                                               Case No. 19-CR-122

MAXIMO VARGAS
                     Defendant.


                                             ORDER

       IT IS ORDERED that defendant’s unopposed motion (R. 17) is granted, and the final

pre-trial set for August 30, 2019, and the trial set for September 9, 2019, are adjourned. The

court will address further scheduling on completion of pre-trial proceedings before the

magistrate judge. For the reasons stated in the motion, the court finds that the ends of justice

served by so continuing the matter outweigh the best interest of the defendant and the public

in a speedy trial. 18 U.S.C. § 3161(h)(7).

       Dated at Milwaukee, Wisconsin, this 26th day of July, 2019.

                                          /s/ Lynn Adelman
                                          LYNN ADELMAN
                                          District Judge
